Citation Nr: 0316931	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-34 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of sexual function with depression and anxiety secondary to 
medications prescribed by the Department of Veterans Affairs 
(VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from to March 1957 to 
November 1957, with prior service in the United States Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 decision of the VA Regional Office 
(RO) in North Little Rock, Arkansas.  In December 1996, the 
veteran testified at an RO hearing.  A copy of the transcript 
is associated with the record.  

In April 1998, the Board remanded the case to the RO for 
additional development.  Following completion of development, 
in October 1999, the Board affirmed the denial of the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 (2002).  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Appeals (Court).  In a March 2001 
single-judge decision, the October 1999 Board decision was 
vacated and the case was remanded to the Board for 
readjudication on the merits consistent with the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  See Luyster v. Gober, 14 Vet. App. 186 (2000) (per 
curiam order).  In an Order dated in the same month, the 
Court entered judgment and remanded the case back to the 
Board for disposition consistent with the single-judge 
decision and the VCAA.

In October 2001, the Board again remanded the case to the RO 
for additional development.  The case is now before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the appeal.

2.  There is no competent medical evidence establishing a 
nexus between claimed loss of sexual function with anxiety 
and depression and VA treatment, including medication, for a 
mental disorder in the 1970's.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for loss of sexual function 
with depression and anxiety have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358 (1997, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the Court found, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed as available non-VA and VA medical 
records, the hearing transcript, a June 1998 VA medical 
opinion with a July 1998 addendum, and various statements 
from the veteran and his representative have been associated 
with the file.

With regard to the RO's compliance with the April 1998 and 
October 2001 Board remand instructions, the Board notes that 
the RO obtained all available VA clinical records from May 
1973 to September 2002 from the Little Rock VA Medical Center 
(VAMC) and from Dr. Lander A. Smith of the Banister-Lieblong 
Clinic from April 1983 to March 2000.  In June 1998, the 
veteran was afforded a VA urological examination and given an 
expert medical opinion, as addended in July 1998, which 
indicated that the veteran's claim impotence was not 
secondary to temporary treatment with Thorzine and Visteril 
in the 1970's.  In a November 2001 letter, the RO advised the 
veteran of the provisions of the VCAA, what VA would do, what 
was needed to establish his claim, what he needed to do, and 
gave his until January 2002 to furnish additional evidence or 
argument.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In February 2003, the RO readjudicated the claim and 
issued a supplemental statement of the case (SSOC) the 
following month.  Given the foregoing, the Board finds that 
the RO has substantially complied with the Board's April 1998 
and October 2001 remands.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the non-VA 
and VA treatment records, the hearing transcript, the 
June/July 1998 VA examination report and medical opinion, are 
adequate for determining whether the criteria for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
have been met.  

Moreover, in conjunction with his claim, the veteran appears 
to have asked for an independent medical opinion.  When, in 
the judgment of the Board, additional medical opinion is 
warranted by the medical complexity or controversy involved 
in an appeal, the Board may obtain an advisory medical 
opinion from one or more medical experts who are not VA 
employees.  Opinions will be secured, as requested by the 
Chairman of the Board, from recognized medical schools, 
universities, clinics, or medical institutions with which 
arrangements for such opinions have been made by the 
Secretary of VA.  An appropriate official of the institution 
will select the individual expert, or experts, to give an 
opinion.  38 C.F.R. 
§ 20.901(d)(2002).  In this case, however, the Board does not 
find the question to be so complex as to require yet another 
medical opinion.  The VA urologist was very thorough in his 
review of the case, while remaining clear in discussing the 
basis for his opinion that the veteran's claimed sexual 
dysfunction was by history only and that physical examination 
and laboratory findings were normal or within normal limits.  
Moreover, a June 1987 VA treatment record reveals that the 
veteran had remarried five years earlier and they had a 
three-year-old child of their own.  Under these 
circumstances, the Board finds that the VCAA does not mandate 
an independent medical review and opinion.  Although the 
veteran indicated that Dr. Timothy Killough of the Westside 
Family Medical Clinic treated him in October 1977 for loss of 
sexual function with depression, a March 2002 response to a 
request for records noted that there was no chart on the 
veteran at that clinic.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994).  

In a July 1996 statement of the case (SOC), SSOCs issued in 
February 1997, September 1998 and March 2003, and a November 
2001 VCAA letter, the RO advised the veteran of what must be 
shown to establish entitlement to compensation under 
38 U.S.C. § 1151, notified him of the new duty to assist 
provisions of the VCAA, what VA would do and had done, and 
what he should do, and gave him 60 days to provide any 
additional comments or supporting information.  In a March 
2003 response to the last SSOC, the veteran indicated that he 
had no other evidence that he wished to submit and waived the 
60-day period to respond.  Thus, the Board finds that the VA 
has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to the veteran's 
claim.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met, to the 
extent possible, all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing compensation under 38 U.S.C. § 1151.  He has, by 
information letters, a rating decision, Board remands, an SOC 
and SSOCs, been advised of the evidence considered in 
connection with his appeal.  Further, all of the available 
relevant evidence has been considered.  The veteran also 
presented testimony at an RO hearing on appeal.  Moreover, 
the veteran and his representative submitted additional lay 
statements and arguments.  Thus, the Board finds that there 
has been no prejudice to the veteran that would warrant 
further notification or development for the issue discussed 
in this decision.  As such, the veteran's procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The veteran alleges that because of medications prescribed by 
VA physicians in 1973 while receiving mental health 
treatment, he is entitled to compensation under 38 U.S.C. § 
1151.  

The law provides, under 38 U.S.C.A. § 1151, that where a 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the U.S. Supreme 
Court (Supreme Court) held that VA's interpretation of 38 
U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was incorrect.  The Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 
1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 (1991),

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  In essence, the Department of Justice 
concluded " that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined to 
injuries that are the necessary, or at most, close to certain 
results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C.A. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The appellant filed his claim in February 1996.  Under the 
provisions of 38 U.S.C. § 1151 applicable to claims filed 
prior to October 1, 1997, a claimant must merely establish 
that additional disability resulted from VA medical 
treatment, excepting those circumstances described in 
38 C.F.R. § 3.358 (1997).  That is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(b)(2).  

Upon a review of the evidence, the Board finds that there is 
no legal basis for grant of the benefit sought.  The evidence 
is clear that the veteran is not in receipt of Chapter 31 
benefits.  As such, the claimed injury, or disability, was 
not sustained while participating in a Chapter 31 Vocational 
Rehabilitation program.  38 U.S.C.A. §§ 1151(a)(2); 3100 
(West 2002).

In this case, the evidence shows that the veteran did not 
incur any injuries, or any unforeseen additional disability, 
as the result of hospitalization, medical or surgical 
treatment received in 1973.  

A review of the veteran's VA medical records indicates 
treatment for a psychiatric disorder beginning in April 1973.  
He was admitted to the VAMC complaining of anxiety and 
hospitalized for eight days.  Admission diagnosis was anxiety 
neurosis.  He was prescribed Thorazine and Vistaril.  
Discharge diagnoses included speech disturbance-stuttering 
and adjustment reaction of adult life.  A May 1978 treatment 
note shows that the veteran reported that he quit his 
medications two weeks prior because he thought they were 
interfering with his ability to have sex.  He was noted to be 
more nervous and reported only a slight return in sexual 
function.  It was noted that his Stelazine should be stopped.  
Vistaril was noted to be 100 mg. t.i.d.

March 1979 VA treatment records reveal that the veteran 
complained that his wife had been unfaithful to him and that 
he had been experiencing some trouble with a slowed down 
sexual life.  The following month, the veteran reported that 
his wife had been unfaithful for eight years.  The VA 
clinical social worker added that the veteran might be 
decompensating from chronic marital stress but that it was 
difficult to evaluate since the veteran was difficult to 
understand.  Some paranoid ideation and illogical thinking 
was evident.  In December 1979, the veteran was diagnosed 
with anxiety reaction and alcohol abuse.

In April 1980, the veteran complained of loss of erections 
since 1977, which got better, but since January 1980 he 
reported this trouble again along with premature ejaculation.  
He reported that he did have occasional complete intercourse 
and indicated that he was no longer on alcohol.  His 
testosterone level was 631, with 300 or more being normal.  
In November 1980, the veteran was diagnosed with anxiety 
reaction - generalized anxiety disorder (GAD), noted to be 
somatic in nature.

A June 1987 VA treatment record shows that the veteran 
remarried.  It was noted that he and his second wife had a 
three-year-old daughter of their own.  He complained that his 
amitriptyline was affecting his sexual functioning.  In June 
1988, he was seen for a urology consultation due to 
complaints of a sexual problem since 1976 with a new wife 
since July 1982.  It was noted that he might be diabetic.  
Further testing showed a testosterone level of 540.  December 
1988 treatment records revealed that the veteran experienced 
nocturnal erections and show that he was discharged from the 
urology clinic with a diagnosis of psychogenic impotence.

At a December 1996 RO hearing, the veteran testified that he 
began to experience sexual dysfunction after beginning 
treatment by VA for a psychiatric disorder.  He reported that 
this treatment consisted of Thorazine and Vistaril.  The 
veteran maintained that his first wife left him because of 
this problem.  He reported that he had stopped taking 
Thorazine and Vistaril in 1977, but that he still experienced 
a sexual dysfunction disorder that he attributes to treatment 
with those drugs.  The veteran also stated that he became an 
alcoholic because of depression from his sexual dysfunction 
disorder.

Private treatment records from Dr. Lander A. Smith from 1983 
to March 2000 show first testosterone injection treatment for 
decreased sexual interest given in September 1988 with 
additional injections at least monthly between February 1993 
through February 1997 and again in January 1999.  In March 
2000, the veteran was considering Viagra therapy.  

Recent VA treatment records show that the veteran was 
diagnosed with severe depression in October 1998 and Type 2 
diabetes in January 1999 and that he continues to take Viagra 
for erectile dysfunction. 

Private urologist records from Craig Shirley, M.D. from 
October to November 2000 show that at his initial visit, the 
veteran reported that, when he was 39 years old he had a car 
wreck, which resulted in multiple surgeries and 
hospitalizations.  The veteran added that since then he had 
been unable to get a usable erection.  He did get partial 
erections, but said that he was just not able to maintain it 
well enough to allow penetration.  The veteran stated that he 
rarely would be able to have intercourse, although he was 
able to reach orgasm.  The veteran specifically stated that 
he did not have diabetes.  On examination, his testes were 
descended and there were no penile or meatal lesions noted.  
Rectal examination revealed a prostate nodule.  The 
impression included stable prostatism, possible glucosuria, 
prostate nodule and erectile failure.  A subsequent prostatic 
biopsy was negative.  Later, the veteran reported having 
tried Viagra twice and that both times it gave him a good 
erection.
 
At a June 1998 VA urology examination, the veteran reported 
impotency since treatment for a nervous disorder in the mid-
1970's with Thorazine and Vistaril.  He stated that he had 
been unable to achieve or maintain an erection for 
satisfactory relations since the 1970's.  On physical 
examination, the veteran was alert and cooperative.  There 
were no suprapubic masses.  His penis was uncircumcised 
without evidence of Peyronie's disease or curvature.  There 
was no hernia.  The testes were descended bilaterally 15-20ml 
volume without epididymitis, tumor, or torsion.  Rectal exam 
revealed a small, smooth, 15 gm prostate.  There was no 
evidence of abnormal hair pattern.  There was no perineal 
anesthesia or detectable abnormal sensation of genitalia.  
The impression given was history of sexual dysfunction but 
further laboratory studies were recommended.  In a July 1998 
addendum following a battery of laboratory studies, the 
examiner stated that he did not believe that the veteran's 
impotence was secondary to temporary treatment with Thorazine 
and Vistaril in the 1970's.  In support, the VA examiner 
noted that physical examination findings and liver function 
studies, total testosterone, free testosterone, prolactin, 
bilirubin and thyroid function tests were normal or within 
normal limits.  The impression given was history of sexual 
dysfunction, physical examination and laboratory evaluation 
normal, and do not believe patient's impotence is secondary 
to temporary treatment with Thorazine and Vistaril two 
decades ago.

The Board concludes that the objective medical evidence of 
record does not indicate that the veteran's claimed sexual 
dysfunction was caused by VA treatment or medication 
prescribed by VA but appeared to be psychogenic in nature.  
The veteran underwent VA treatment for stuttering and a 
mental disorder in the 1973, when he was treated with 
Thorazine and Vistaril.  His first complaint regarding sexual 
dysfunction occurred in May 1978.  At that time he was not 
taking Thorazine.  Since then he has had continuing 
complaints regarding impotence and has been diagnosed with 
diabetes.

Both private and VA treatment records and the 1998 VA 
examination report and medical opinion fail to show a 
relationship between claimed sexual dysfunction and his 
earlier treatments with Thorazine and Vistaril.  Instead they 
appear to suggest a relationship between his diabetes and 
erectile dysfunction.  As such, the evidence does not support 
a grant of benefits under to 38 U.S.C.A. § 1151 for 
impotence.  The veteran also has contended that his 
depression and anxiety were caused by his impotence.  The 
evidence, however, shows that his anxiety disorder predated 
his complaints of impotence and that the drug treatment he 
claims caused impotence was initiated for treatment of 
anxiety.  He was diagnosed with depression in October 1998.  
There is no evidence indicating that either his anxiety or 
depression is related to VA treatment or medication 
prescribed by VA.

The only other evidence in support of the claim are the 
statements made by the veteran and his representative.  They 
as laypersons are not competent to assert that he incurred 
additional injuries as a result of VA surgical treatment.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("[although] the appellant is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms"), 
aff'd sub nom. Routen v. West, 142 F.3s 1434 (1998).

Given the objective evidence of record demonstrating that 
there has been no unforeseen additional disability as a 
result of VA mental health treatment received in the 1970's 
or medications prescribed by VA, the Board finds that the 
persuasive evidence is against the veteran's claim and is not 
in equipoise.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.385(b), (c) (1997).  Thus, the claim must be denied.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of sexual function with 
depression and anxiety is denied.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

